Citation Nr: 0835790	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-33 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent for 
the period from June 17, 2003; and higher than 70 percent for 
the period from March 12, 2008 to present.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1970.  His service personnel records reflect that he engaged 
in combat in Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).   

The Board finds that the contentions presented by the veteran 
and his representative have raised a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  However, that issue has not 
been developed or certified for appellate review.  
Accordingly, the Board refers that claim to the RO for 
appropriate action.


FINDINGS OF FACT

1.  During the period from June 17, 2003, through March 11, 
2008, the post-traumatic stress disorder resulted in 
disturbances of motivation and mood, but did not result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  

2.  During the period from March 12, 2008, the service-
connected PTSD did not cause total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD higher 
than 30 percent for the period from June 17, 2003; or higher 
than 70 percent for the period from March 12, 2008 to the 
present date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide notification to the veteran with 
respect to establishing entitlement to benefits, and a duty 
to assist with development of evidence.  The Board finds that 
the content requirements of a duty to assist notice have been 
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Letters dated in March 2002 and September 2002 
from the RO provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The veteran was also provided information regarding 
the assignment of ratings and effective dates in June 2006.  
The Board notes that the veteran's claim for a higher rating 
arises from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without remand 
for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  His Social Security 
Administration records were obtained, and he was afforded 
disability evaluation examinations.  The veteran had a 
hearing before a regional office hearing officer.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent as far 
as can practicably be determined the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the disability. 38 C.F.R. § 4.1.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted when post-traumatic stress disorder is productive 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The RO has assigned a staged rating for the veteran's PTSD.  
The disorder was rated as 30 percent for the period from June 
17, 2003, and rated as 70 percent for the period from March 
12, 2008 to present 

During the hearing held at the RO in November 2004, the 
veteran presented testimony that he was under treatment for 
symptoms of PTSD by a private counselor.  He stated that he 
was on medication, and that his nightmares and flashbacks 
were not as recurrent as they had been.  He recounted that he 
stayed at home most of the time and did not like to go to 
town.  He said that he did not like crowds.  He also said 
that he sometimes had problems sleeping at night. 

The evidence which has been presented also includes VA 
examination reports and VA and private mental health 
treatment records.  For example, a record dated in April 2004 
from Life Help, indicates that the veteran had been started 
on Zoloft about two and a half years earlier, with increased 
dosages since then.  He reported that the medication no 
longer seemed to be as effective.  He complained of 
nightmares, flashbacks, paranoia, social isolation, 
withdrawal, depression, and physical complaints.  There was 
no suicidality, and no homicidality.  There did not appear to 
be hallucinations or psychoses.  His thoughts were logical, 
coherent, and goal directed.  His mood was depressed.  He 
related irritability and insomnia.  The impression was post-
traumatic stress disorder.    

The report of a post-traumatic stress disorder examination 
conducted by the VA in July 2003 shows that the veteran 
reported a history of extensive combat in Vietnam.  He 
reported that he had his first psychiatric symptoms in 1985.  
He reported symptoms of flashbacks, nightmares, 
hypervigilance, hearing voices, seeing things, thoughts of 
suicide, being unable to communicate, isolation, feeling 
depressed, and having mood swings and irritability.  He 
denied any history of hospitalization.  It was noted that 
there was a restricted range of affect.  On mental status 
examination, the veteran was dressed casually.  He was calm 
and cooperative.  He related well.  There was no psychomotor 
agitation or retardation.  His speech was spontaneous and 
productive.  His mood was euthymic, and his affect was 
appropriate.  He was not tangential or circumstantial.  
Although there was loosening of association or flight of 
ideas, he denied paranoid ideation or delusions.  He denied 
any active suicidal or homicidal thoughts.  Insight and 
judgment were fair.  Impulse control was less than fair.  
There were no gross cognitive defects.  On mini mental status 
examination, he scored a 29.  His abstract thinking was 
intact.  

The diagnosis was post-traumatic stress disorder, chronic and 
moderate, and rule out major depression.  The examiner 
assigned a GAF score of 60.  The examiner noted that the 
veteran's symptoms did affect his functional and social life 
to some degree, but he had been able to work as a bus driver 
for more than 30 years, and was happily married in his third 
marriage.  It was noted that he was unable to work due to 
diabetes.  

A VA record dated in November 2003 shows that the veteran 
worked full time as an over the road truck driver.  He was 
casually dressed and groomed.  He was alert and oriented.  He 
made appropriate eye contact.  He was pleasant and fully 
cooperative.  His affect was calm.  His mood was reported to 
be irritable.  His speech was within normal limits in rate, 
volume and content.  He denied suicidal or homicidal 
ideation.  He denied hallucinations.  The pertinent diagnosis 
was anxiety, NOS.  The examiner assigned a GAF score of 65.  
The examiner commented that the veteran had mild to moderate 
situational anxiety symptoms that did not significantly 
interfere with his social, occupational or family 
functioning.  The examiner also commented that the veteran 
did not then meet the diagnostic criteria for PTSD.  

The report of a psychology examination conducted for the 
Social Security Administration in April 2004 reflects that 
the examiner stated that the veteran seemed to be coping 
fairly well with his chronic post traumatic stress disorder 
with chronic depression.  He reportedly appeared stable 
emotionally, was not losing his temper any more, and was not 
having any suicidal ideation.  It was noted that he was not 
having symptoms of PTSD that intruded into his waking hours, 
and he was able to discuss his combat experiences without 
becoming overly emotional.  His depression appeared to be 
chronic.  

A VA hospital summary dated in February 2006 notes that the 
veteran was hospitalized for a substance abuse rehab program.  
The diagnoses included cannabis abuse and post-traumatic 
stress disorder.  On mental status examination, it was noted 
that he was slightly disheveled.  Psychomotor activity was 
normal.  His mood was euthymic.  His affect was appropriate.  
His speech was coherent without looseness of associations or 
flight of ideas.  His thought processes were logical.  His 
thought content had no delusions.  He denied suicidal or 
homicidal ideation.  Abstracting was logical.  His insight 
was intact, and judgment fair.  

The report of a VA PTSD examination conducted in March 2006 
reflects that the veteran reported a depressed mood, loss of 
interest in enjoyable activities, hypersomnia, fatigue, 
hopelessness, helplessness, decreased appetite, and poor 
concentration.  He reportedly continued to experience 
intrusive thoughts and flashbacks about combat.  He said that 
he had nightmares about Vietnam several times a week.  The 
slightest noise reportedly made him jump.  He was unable to 
tolerate crowds.  He said that the stayed home to avoid 
interacting with anybody.  He was easily agitated and 
demonstrated mood lability.  He reported having chronic 
suicidal ideation, but denied having any imminent plans to 
harm himself.  He also reported intermittent homicidal 
ideation, but denied having plans to harm anyone.  He 
reportedly had not been able to work as a long distance truck 
driver since 2001 secondary to multiple medical problems.  
There was no history of missed work due to mental illness.  
He lived with his wife and two grandchildren they had 
adopted.  

On mental status examination, his sensorium was alert and he 
was precisely oriented to time, place, person and situation.  
He was casually dressed and attentive.  There was no guarding 
or evasiveness.  Psychomotor activity was normal.  His eye 
contact was adequate.  He said that his mood was pretty good 
when smoking marijuana, but he was otherwise depressed.  His 
affect was sad and restricted.  His speech was normal in 
amount, rate and rhythm.  His thought processes were goal 
directed, and coherent.  There was no evidence of obsessions 
or compulsions.  There was no evidence of psychosis.  He 
denied auditory or visual hallucinations.  He reported having 
problems with recent and remote memory.  Abstraction was 
normal, and insight was fair.  The diagnoses were post-
traumatic stress disorder and cannabis dependence.  The 
examiner assigned a GAF score of 55.  The examiner commented 
that this score reflected moderate impairment in industrial 
and social functioning with respect to post-traumatic stress 
disorder.  

A VA mental health record dated in August 2006 reflects that 
the veteran stated that for two days he had been feeling 
irritable, and contemplating shooting himself.  However, it 
was further stated that the veteran had not brought up any 
symptoms of PTSD.  On mental status examination, he was well 
dressed and well groomed.  No psychomotor activity was noted.  
His mood was depressed, and his affect was flat.  His speech 
was not pressured.  His thought content was goal directed, 
and it was noted that he did not want to hurt himself.  It 
was also stated that he had no suicidal or homicidal ideation 
at the time of this writing.  He also had no hallucinations.  
Abstraction was good, insight was good, and judgment was 
good.  The diagnoses were depression with suicidal ideation, 
marijuana abuse in remission, and PTSD by history.  A VA 
discharge summary dated in August 2006 indicated that the 
veteran was attempting to get into the residential program to 
facilitate an increase in his service connected compensation 
for "PTSD which he has no signs or symptoms of at this time 
or any time in the past."  

The report of a VA psychiatric examination conducted in March 
2008 reflects that the veteran reported a history of mental 
illness beginning in 1985.  He reported that he was followed 
by the VA.  His current symptoms included depressed mood, 
loss of interest in enjoyable activities, hypersomnia, 
fatigue, hopelessness, helplessness, decreased appetite, and 
poor concentration.  He reportedly continued to experience 
intrusive thoughts and flashbacks about combat.  He also 
reported nightmares about Vietnam several times per week.  He 
said that the slightest noise made him jump, and that he was 
unable to tolerate being among large crowds.  He said that he 
was easily agitated, and reported chronic suicidal and 
homicidal ideation, though he did not have any imminent plans 
to harm himself.  The frequency of symptoms were described as 
daily, and the severity was described as moderate to severe.  
He had a history of working as a long distance trucker for 33 
years, but had not been able to work since 2001 secondary to 
multiple medical problems.  There was no history of missed 
time from work due to mental illness.  He had been married 
three times, and reported that there were plans for divorce 
from his current wife.  The veteran lived with two 
grandchildren, and stated that he slept about 18 hours a day.  

On mental status examination, he was alert and precisely 
oriented to place, person and situation.  He appeared 
disheveled.  He had poor eye contact.  He described his mood 
as depressed.  His affect was irritable, and tearful.  His 
speech was normal in amount, rate and rhythm.  His thought 
processes were goal directed and coherent.  There was no 
evidence of obsessions, compulsions or delusional thinking.  
There was also no auditory or visual hallucinations.  He 
reported problems with recent and remote memory.  His 
abstraction ability was normal, insight was fair, and he 
appeared to be able to protect himself from common dangers.  
The diagnoses were post-traumatic stress disorder and 
cannabis dependence.  

The VA examiner assigned a Global Assessment of Functioning 
score of 45 to reflect severe impairment.  It was stated that 
the veteran was able to participate in meaningful 
interpersonal relationships with family members only, and was 
socially isolated.  There were no observable impairments in 
thought process or communication skills.  However, the 
examiner stated that the thought process rendered this 
veteran unemployable.  Persistent symptoms of reexperiencing 
with intrusive thoughts impaired his ability to focus on 
tasks, work efficiently, and act on information provided.  He 
also reportedly had chronic anger, hyperarousal, and avoidant 
behavior which affected his ability to interact appropriately 
with others including coworkers and supervisors.    

After reviewing all relevant evidence, the Board finds that 
during the period from June 17, 2003 to March 12, 2008, the 
post-traumatic stress disorder resulted in disturbances of 
motivation and mood, but has not resulted in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.  The VA mental 
examinations as well as the treatment records from this 
period show that such symptoms contemplated for a higher 
rating were generally not present.  With respect to whether 
he has a flat affect, the VA examination report dated in July 
2003 noted that it was restricted, but it was not described 
as being flat.  In November 2003 his affect was described as 
appearing calm.  The VA hospital summary dated in February 
2006 noted an appropriate affect.  On examination in March 
2006, it was noted that his affect was sad, but it was not 
described as being flat.  Although the VA mental health 
record dated in August 2006 described the veteran's affect as 
being flat, the treating physician indicated that there were 
no signs of PTSD.  Regarding whether he has circumstantial, 
circumlocutory, or stereotyped speech, the examinations 
repeatedly noted that his speech was within normal limits 
with regard to rate and rhythm.  Panic attacks are not 
mentioned in any of the evidence, nor were problems with 
understanding complex commands.  Although the veteran has 
reported complaints of memory loss, the Board finds no 
objective confirmation of this in the medical evidence.  With 
respect to difficulty maintaining effective work and social 
relationships, the Board notes that the reported reason for 
terminating work was noted to be due to PTSD but rather due 
to diabetes or other medical problems.  In addition, although 
the veteran has reported having social impairment, he has 
maintained a marriage for many years.  Thus the private and 
VA medical records from prior to March 12, 2008, are 
generally negative for the type of symptoms contemplated for 
a rating higher than 30 percent.  

The Board also finds that during the period from March 12, 
2008 to present, the service-connected PTSD did not cause 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
The medical treatment records as well as the report of a VA 
examination conducted in March 2008 show that the symptoms 
contemplated for a rating higher than 70 percent were not 
present.  Although the March 2008 VA examination report 
indicates that the veteran was considered to be totally 
disabled, the specific symptoms contemplated for a total 
rating under Diagnostic Code 9411 were not present.  The 
report reflects that he was oriented, and his thought 
processes were goal directed and coherent.  There was no 
evidence of delusional thinking.  There were no 
hallucinations.  It was noted that there were no observable 
impairments in communications skills.  Overall, the findings 
more nearly approximated the criteria for a 70 percent rating 
rather than a 100 percent rating.  

In summary, the Board concludes that the criteria for an 
initial disability rating for PTSD higher than 30 percent for 
the period from June 17, 2003; and higher than 70 percent for 
the period from March 12, 2008 to the present date are not 
met.  


ORDER

Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD) in excess of 30 percent for 
the period from June 17, 2003; and higher than 70 percent for 
the period from March 12, 2008 to present, is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


